Filed 8/18/21 P. v. Villavalzo CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION FOUR


THE PEOPLE,                                                   B305913

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. TA148260
       v.

EUGENIO VILLAVALZO,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Michael Shultz, Judge. Affirmed.
     Sharon Fleming, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
    INTRODUCTION AND PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an amended
complaint charging defendant and appellant Eugenio Remigio
Villavalzo with two counts of murder (Pen. Code,1 § 187; counts 1
[victim Jason Zapata] and 2 [victim Jonathan Sanchez Flores]),
two counts of conspiracy to commit murder (§ 182, subd. (a)(1);
counts 3 and 4), unlawful possession of a firearm (§ 29820, subd.
(b); count 5), possession of a controlled substance for sale (Health
and Saf. Code, § 11375, subd. (b)(1); count 6), misdemeanor
possession of a controlled substance (Health and Saf. Code,
§ 11350; count 7), two counts of voluntary manslaughter (§ 192,
subd. (a); counts 8 [victim Jason Zapata] and 9 [victim Jonathan
Sanchez Flores]), and second-degree robbery (§ 211; count 10).
The information also charged special circumstances with respect
to counts 1 and 2, alleging Villavalzo committed multiple
murders (§ 190.2, subd. (a)(3)), and the homicides were
committed while the defendants were engaged in the commission
of robbery (§ 190.2, subd. (a)(17)(A)). It further alleged Villavalzo
personally used a firearm in the commission of counts 1 and 2
(§ 12022.53, subds. (b), (c) & (d)), personally used a firearm in the
commission of counts 8 and 9 (§ 12022.5, subd. (a)), and sustained
a prior serious felony conviction (§ 667, subd. (a)(1)) as well as a
prior strike conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-
(d)).2



1       All undesignated statutory references are to the Penal
Code.
2    The information charged co-defendant Abraham Isaac
Negrete Gomez with counts 1, 2, 3, 4, 8, and 9.




                                  2
        Villavalzo pled guilty to counts 8, 9, and 10, and admitted
the section 12022.5, subdivision (a) allegations on counts 8 and 9.
Villavalzo stipulated to a factual basis for the plea based on the
police reports. In exchange for his plea, the trial court sentenced
him to 35 years and 4 months in state prison, calculated as
follows: (1) an upper term of 11 years on count 8; (2) a consecutive
upper term of 11 years on count 9 (see § 1170.16); (3) a
concurrent one-year term on count 10 (one-third of the middle
term); (4) a consecutive 10-year term for the section 12022.5,
subdivision (a) enhancement attached to count 8; and (5) a
consecutive term of three years and four months for the section
12022.5, subdivision (a) enhancement attached to count 9. The
court dismissed a separate case that had been pending against
Villavalzo in the interest of justice (case no. TA148117).
        Villavalzo timely appealed, and we appointed counsel to
represent him. On February 11, 2021, appellate counsel filed a
brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)
Villavalzo did not respond to our letter advising him of his right
to file supplemental briefing.
        Following review of the record pursuant to People v. Wende,
we affirm.

                  FACTUAL BACKGROUND3

     On October 25, 2018, police responded to a call regarding a
gunshot victim. Upon arrival, they found Jonathan Flores
slumped over in his car with a gunshot wound to the head. Flores




3     The following facts are taken from the probation report.




                                 3
was pronounced dead at the scene.4 Through a search warrant,
police obtained Villavalzo’s phone records. Those records showed
Villavalzo sent texts about obtaining a gun to rob Zapata. He also
sent other texts confirming that he planned to rob victims Flores
and Zapata.

                         DISCUSSION

      We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279 [120 S.Ct. 746, 145 L.Ed. 2d 756];
Wende, supra, 25 Cal.3d at p. 443.)




4     The probation report does not contain specific facts
regarding the death of victim Zapata.




                                4
                    DISPOSITION

  The judgment is affirmed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



  CURREY, J.



  We concur:




  MANELLA, P.J.




  COLLINS, J.




                              5